Citation Nr: 1431928	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  08-28 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active military duty from December 1960 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which in pertinent part, denied entitlement to service connection for bilateral hearing loss.

In a May 2012 decision, the Board granted service connection for right ear hearing loss; a May 2012 rating decision implemented this decision.  In its May 2012 action, the Board remanded the claim of service connection for left ear hearing loss to the Agency of Original Jurisdiction (AOJ) for additional development.  


FINDING OF FACT

The Veteran is not shown to have a current left ear hearing impairment for VA compensation purposes.


CONCLUSION OF LAW

The Veteran does not have left ear hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.385, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2013)); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In May 2008, a VCAA letter was issued to the Veteran with regard to his claim of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has received all essential notice and has had a meaningful opportunity to participate in the development of his claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, post-service VA and private outpatient treatment records, and lay statements of the Veteran.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In June 2008, the Veteran was afforded a VA audiological examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In June 2012, a VA audiologist interpreted the results of the July 2008 private audiometric examination.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the left ear hearing loss issue.

Analysis of Left Ear Hearing Loss Claim

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system like sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley  v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran contends that he has a hearing loss disability that began during military service in 1960 as a result of exposure to loud noises from rifles and headset radio noises.  As noted, service connection for right ear hearing loss and tinnitus has already been established.

Service treatment records were silent for complaints or findings related to hearing loss.  In a December 1960 enlistment report of medical history, the Veteran denied ever having ear trouble or running ears.  On enlistment examination in December 1960, whispered voice testing was reported as 15/15 in each ear.

During service, the Veteran underwent audiometric examination at separation in October 1963.  It should be noted that prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.  The results from October 1963 for the left ear are recorded as follows:

HERTZ
500
1000
2000
3000
4000
(15)
(10)
(10)
(10)
(5)
10 (25)
10 (20)
10 (20)
N/A
10 (15)

In an October 1963 separation report of medical history, the Veteran denied currently or ever having ear trouble or running ears.  

The Veteran's DD Form 214 (Discharge from Service) lists his military occupational specialty as "Swbd Opr" or switchboard operator.  The Form also reflects that he was awarded the Sharpshooter (Rifle M1) Badge.

The Veteran's claim for service connection for bilateral hearing loss and tinnitus was received in February 2008.

Treatment records from the Grand Island Division of the VA Nebraska-Western Iowa Health Care System dated from February 2002 to May 2008 were silent for complaints or findings related to hearing or ear problems.  During a February 2002 primary care visit to establish care, a review of systems included the ears, which were negative.  Physical examination of the ears and hearing was conducted and no abnormal findings were identified.  The Veteran reported that he worked as an electrical lineman.  In December 2004, he indicated that he had recently retired as an electrician for the city.

Private treatment records dated from February 1985 to January 2008 were received in June 2008.  The records were entirely silent for complaints or findings regarding hearing problems or tinnitus.  In November 1990, the Veteran reported left ear fullness and sinus congestion.  On examination, both ears had fluid, left more than right.  In November 1997, he presented with complaints of a dizzy spell the previous night that lasted for an hour.  He denied any hearing loss with his dizziness.

The Veteran was afforded a VA audiological examination in June 2008.  He described military noise exposure from working in communications and listening to loud signals over headphones on a daily basis.  He also reported that a loud explosion in a demolition pit during basic training caused ringing in his ears and that he went to sick call and was told that the ringing would go away.  He described his occupational history as working as a manager at a small town lumberyard with minimal noise exposure for several years before working in electronics for several years.  He indicated that he hunts pheasant.  On audiometric testing, pure tone air conduction thresholds, in decibels, were as follows for the left ear:

HERTZ
500
1000
2000
3000
4000
10
15
15
10
20

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  The diagnosis was moderately severe to moderate sensorineural hearing loss in the 6000 to 8000 Hertz range in the left ear.  

The audiologist explained that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift, which disappears in 16 to 48 hours after exposure to loud noise.  Impulse sounds may also damage the structure of the inner ear resulting in an immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cells, resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  The audiologist added that since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.

The Veteran underwent private audiological testing in July 2008.  The results of audiometric testing were reported in a graph, and the Board remanded the claim for interpretation of the results by an audiologist.  The audiological impression was bilateral sensorineural hearing loss and tinnitus, and the private audiologist noted that the reliability of testing was good.  A separate, August 2008 report by the private audiologist documents the Veteran's reported military noise exposure to rifles and from a loud switchboard headset for many hours at a time.  The Veteran denied exposure to any significant amount of noise since military service.  The audiologist opined that it was quite likely that the Veteran's military noise exposure was the beginning of his hearing loss and tinnitus.

The Veteran's claims file, including the July 2008 private audiological examination report, was provided to a VA audiologist for interpretation in June 2012.  The VA audiologist indicated that on audiometric testing in July 2008, pure tone air conduction thresholds, in decibels, were as follows for the left ear:

HERTZ
500
1000
2000
3000
4000
15
15
20
20
25

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  The VA audiologist indicated that she reviewed the claims file and commented that private test results from July 2008 were "very similar" to the VA examination results obtained in June 2008.  The diagnosis was sensorineural hearing loss.

Having considered the medical and lay evidence of record, the Board finds that service connection for left ear hearing loss is not warranted.

Initially, the Board acknowledges that the Veteran is competent to describe symptoms of perceived hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing hearing loss and determining the etiology of such falls outside the realm of common knowledge of a lay person, as such requires audiometric examination by trained medical personnel.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the Veteran's lay assertions on these points.

In this case, the Board finds that service connection for left ear hearing loss is not warranted because there is no evidence of a current left ear hearing loss disability as defined by VA.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  In other words, in the absence of proof of present disability, in this case impaired left ear hearing per 38 C.F.R. § 3.385, there can be no valid claim.  Here, although the Veteran described his exposure to loud noises during military service, there is no probative medical evidence of a left ear hearing loss disability during service and following separation from service, as defined by the applicable regulation.

The Board acknowledges that the June 2008 and June 2012 VA examiners diagnosed left ear sensorineural hearing loss.  However, the Board observes that the June 2008 examiner commented that the left ear hearing loss was in the range of 6000 to 8000 Hertz.  Similarly, as interpreted by the June 2012 audiologist, the July 2008 private testing results revealed an auditory threshold of 55 decibels at 6000 Hertz. Therefore, while the Veteran may perceive a left ear hearing loss and objective audiometric testing data reveals left ear hearing loss in the range of 6000 to 8000 Hertz, the Board emphasizes that none of the audiometric testing data of record reflects hearing loss as defined by 38 C.F.R. § 3.385.  

Moreover, the Board notes that the private audiologist opined in August 2008 that the Veteran's bilateral hearing loss was related to his noise exposure during military service.  However, because a left ear hearing loss disability as defined by 38 C.F.R. § 3.385 is not shown by medical evidence of record, the Board does not find the opinion to be persuasive with respect to the left ear.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


